ALDRICH, District Judge
(dissenting). At the arguments I had a strong impression that the question as to where substitution of the sheepskins, for the goatskins took place was, under the peculiar circumstances disclosed by the evidence, a question of fact for the jury, and that such question was properly submitted.
I still hold to that view. It will probably not be useful for me to elaborate my view in this respect, and I am content, without undertaking to state all the evidence, to leave the case upon the reasoning of the court below, with the single suggestion that, in my opinion, the testimony of Rondino, who saw the bales of goods at the Punto Franco, and who saw them as they were passed to the Tarifa, and made sure that they were the goods deposited in the Punto Franco; the testimony of Edward Hunt, who was an officer of the Tarifa, who says he took particulars of the goods from the shipping orders, and that he tallied the goods from such particulars during the loading ; and the testimony of Robert Corlett, who was also an officer of the Tarifa, and who described the process of tallying as the goods passed from the Punto Franco to the vessel — was evidence from which the jury might properly find that the substitution did not take place before the goods were passed from the Punto Franco to the Tarifa. It must be borne in mind that a bale of sheepskins in size and general appearance was quite different from that of a bale of goatskins as they were prepared for shipment at Naples, and that these men, who were experienced, and had knowledge about such matters, were describing the process of passing the bales under their eye and under shipping orders and tallying precautions, which in*619volved an observation of the labels and tags as well as the bales themselves — a process which covered the period between the reception at the Punto Franco and the time when they were received on board the Tarifa.
In my opinion, the question submitted was peculiarly a question of fact for the jury, and one which cannot be decided one way or the other as a question of law.